DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 67-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57 and 67-71 recite the limitation “the corrosion-protection coating.” There is insufficient antecedent basis for this limitation. Claim 57 recites “a corrosion-protection layer.” It is further unclear if “the corrosion-protection coating” is the same or different from the “corrosion-protection layer.” For the purposes of examination, claims 57 and 67-71 are given the broadest reasonable interpretation such that the limitation “the corrosion-protection coating” is interpreted as the corrosion-protection layer, as this appears to be what Applicant intended. 
Claims 72-73 are dependent on claim 57 and are thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 57 and 67-73 are rejected under 35 U.S.C. 103 as being unpatentable over Mutschler et al. (US-20140342181-A1, hereinafter Mutschler) in further view of Carey et al. (US-5695822-A, hereinafter Carey).  
Regarding claim 57, Mutschler teaches a method of producing a press hardened steel with a galvannealed coating ([0017]-[0020]). Mutschler further teaches that the coating is a Zn—Fe—Al coating on the steel strip ([0018]) and that through processing a single phase α-Fe in the coating with approximately 30% Zn is formed ([0020]) which reads on the claim limitations less Mn or Sb in the protection layer. 
Mutschler is silent on Mn or Sb in the protection layer.
Carey teaches a product and method of producing a corrosion-resistant, environmentally friendly metal material by coating of metal strip with a coating being essentially lead free, and forms a corrosive-resistant barrier on the coated strip, in particular by applying an ultra-thin layer of a metal onto a stainless steel strip by hot dipping in a molten bath of tin and zinc coating metal to form an intermetallic layer (col. 1, lines 45-62).
Carey further teaches that antimony can be added to the metal alloy coating to enhance the hardness, strength, mechanical properties and corrosion resistance of the zinc metal alloy coating (col. 9, lines 10-28). Carey further teaches adding up to 2.0 wt.% antimony (col. 17, line 40). 
It would have been obvious to one of ordinary skill in the art at the date of filing to have modified the protective zinc coating of Mutschler by adding up to 2.0 wt.% antimony as taught by Carey to enhance the hardness, strength, mechanical properties and corrosion resistance of the metal alloy coating.
Note that the limitation “comprising iron; aluminum and one or more of manganese (Mn) and antimony (Sb), the remainder essentially zinc”, uses the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements. Thus, the limitation “the remainder essentially zinc” does not limit the remainder to only zinc. Therefore, the protective coating of Mutschler modified by Carey containing zinc, tin, and antimony read on the composition as claimed.
Regarding claims 67-70, Mutschler teaching of a single phase α-Fe in the coating with approximately 30% Zn ([0020]) meets the limitations of the claims.
Regarding claim 71, modified Mutschler with up to 2.0 wt.% Sb overlaps the claim limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claims 72-73, Mutschler teaches that the press hardened steel can be formed from a boron-containing steel and that the boron present is between about 0.0005 and about 0.005 wt.% ([0017]) with Mutschler’s silence on intentional addition of boron, the limitations of the claims are met.  
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Applicant argues that Mutschler in view of Carey fails to disclose the currently amended claim 57, which recites the limitation “comprising iron; aluminum and one or more of manganese (Mn) and antimony (Sb), the remainder essentially zinc”, because the coating of carry comprises tin and zinc. In response, Examiner notes that this limitation uses the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements. Thus, the limitation “the remainder essentially zinc” does not limit the remainder to only zinc. Therefore, the protective coating of Mutschler modified by Carey containing zinc, tin, and antimony read on the composition as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734